ROBINSON, J.
1. Where the meaning of words used in cerr tain legislation has been interpreted at the time of enactment by the legislature that enacted it, and such interpretation has thereafter been adhered to by the legislature, courts will not only adopt the legislature’s interpretation, but will adopt such interpretation as its interpretation of the same words appearing in similar legislation thereafter enacted upon a similar subject.
2. Neither the inhibition against rebates in Section 8589-1, General Code, nor the provision of that section which forbids fire insurance companies from giving or paying and all persons from receiving as inducements to insurance “any valuable consideration or inducement whatsoever not plainly specified in the policy or contract of insurance” are violated by a provision in a policy that “At the end of thj policy year . . . there shall be distributed in cash, such portion of the earned divisible surplus contributed by this policy during such year as the board of directors of this company shall set aside for that purpose,” nor does the fact that a fire insurance company has during the years it has transacted business in this state paid annually at the expiration of the policy year, under such clause, as a portion of its “divisible surplus,” a sum equal to twenty per cent of the premium paid on each policy, amount to a violation of the provisions of that section.
Writ allowed.
Marshall, C. J., Jones, Matthias, Day and Allen, JJ., Concur. Wanamaker, J. not participating.